 Case 1:21-cv-00164-LPS Document 20 Filed 06/02/21 Page 1 of 2 PageID #: 316



                                                                                Stamatios Stamoulis
                                                                            stamoulis@swdelaw.com

March 24, 2021

The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 North King Street, Room 6325, Unit 26
Wilmington, DE 19801-3555

RE:    DataCloud Technologies, LLC v. Squarespace, Inc. - No. 1:21-cv-164-LPS
      Hanger Solutions, LLC v. Squarespace, Inc. - No. 1:21-cv-774-UNA

Dear Chief Judge Stark,
      On behalf of DataCloud Technologies, LLC (“DataCloud”) we write to respond to the June
2, 2021 letter filed by counsel for Squarespace, Inc. (No. 1:21-cv-164-LPS - D.I. 19; No. 1:21-
cv-774-UNA – D.I. 6). The undersigned respectfully disagrees that the two cases are properly
deemed Related Actions under this Court’s Local Rules.
       First, these cases involve different patents, covering different inventions, with different
inventors, and that are from different patent families. See D. Del. LR 3.1(b)(3). Second, as a
result of the fact that the cases involve disparate patents, the cases do not involve “substantially
the same . . . property.” See D. Del. LR 3.1(b)(2). Third, the patents in the two lawsuits are
owned by a different parties; DataCloud, on the one hand, and Hanger Solutions, LLC
(“Hanger”), on the other. See D. Del. LR 3.1(b)(2) (requiring “the same or substantially the
same parties”). While both DataCloud and Hanger share Brainbox Innovations, LLC as a
corporate parent, as indicated in the respective Fed. R. Civ. P. 7.1 disclosures (No. 1:21-cv-164-
LPS - D.I. 4; No. 1:21-cv-774-UNA – D.I. 4), that does not make them “substantially the same
parties.”
      Fourth, although it is theoretically possible that, in a broad sense, similar invalidity
arguments could be raised as to each of the patents in each of the lawsuits, the patents in the two
lawsuits are wholly unrelated, so it is implausible that the “invalidity defenses in both cases that
are in some respects identical,” as asserted by Squarespace. See D.I. 19, p. 1 (emphasis added);
D.I. 6, p. 1 (same). Fifth, the systems accused of infringement are not identical. In the
DataCloud case (No. 1:21-cv164-LPS), Squarespace’s “website design/website builder product”
is accused of infringement. D.I. 1. In the Hanger lawsuit (No. 1:21-cv-774-UNA),
Squarespace’s “website design and hosting platform and tools” are accused of infringement.
Moreover, different and discrete technical elements of these systems are implicated by each of
the asserted patents.
      Given these circumstances, we believe it would have been improper to affirmatively
represent to the Clerk of the Court that these cases were “related actions” under this Court’s
Local Rules when the Hanger case was filed.
      Regardless, neither DataCloud nor Hanger have any objections to the Hanger lawsuit (No.
1:21-cv-774-UNA) also being assigned to Your Honor.
 Case 1:21-cv-00164-LPS Document 20 Filed 06/02/21 Page 2 of 2 PageID #: 317

The Honorable Leonard P. Stark
June 2, 2021
Page 2



                                         Respectfully Submitted,




                                         Stamatios Stamoulis (#4606)
                                         Counsel for DataCloud Technologies LLC
                                         and Hanger Solutions LLC



cc: Counsel of Record (via CM/ECF)
